IN THE
                       TENTH COURT OF APPEALS

                             No. 10-17-00332-CV

KATRINA AHRENS,
                                                       Appellant
v.

DALLAS POLICE ASSOCIATION, DPA'S
ASSIST THE OFFICER FOUNDATION, INC.,
FREDERICK FRAZIER, CITY OF DALLAS,
AND ZAC PRODUCTS II, LLC,
                                                       Appellees


                       From the 249th District Court
                          Johnson County, Texas
                      Trial Court No. DC-C201700365

                                       and

                             No. 10-18-00207-CV

      IN RE DPA'S ASSIST THE OFFICER FOUNDATION, INC.


                             Original Proceeding


                                   ORDER

     The trial court judge in these proceedings recused himself on June 1, 2018. The
Court has not been informed whether a new trial court judge has been appointed to hear

the underlying case. Accordingly, the Court requests a status report from the parties,

which shall be filed with the Clerk of this Court no later than 7 days from the date of this

order, informing the Court whether a new trial court judge has been appointed to hear

the underlying case and if so, the name of that judge.


                                                  PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Report requested
Order issued and filed August 1, 2018




Ahrens v. Dallas Police Association                                                   Page 2
In re DPA’s Assist the Officer Foundation, Inc.